Citation Nr: 0819789	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-10 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a noncompensable rating for patellofemoral 
syndrome, also diagnosed as chondromalacia, right knee.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 2000 to 
December 2004.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDINGS OF FACT

1.  For the entire time on appeal, the veteran's right knee 
disability has been manifested by subjective complaints of 
pain and stiffness; objective findings include crepitus.

2.  For the entire time on appeal, symptoms of pain, 
swelling, limitation of motion, and instability have been 
associated with the veteran's nonservice-connected anterior 
cruciate ligament (ACL) tear.


CONCLUSION OF LAW

The criteria for a compensable rating for patellofemoral 
syndrome, also diagnosed as chondromalacia, right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5003, 5256, 5257, 5258, 5259, 5260, 5261 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The Veterans Claims Court has held that the veteran's pain, 
weakened movement, excess fatigability, or incoordination 
must be considered and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.  

In the present instance, the RO granted service connection 
for patellofemoral syndrome of the right knee and assigned a 
0 percent (noncompensable) rating effective December 2004.  
The veteran is now claiming entitlement to a compensable 
rating for his right knee disability, which has also been 
diagnosed as patellofemoral chondromalacia.  

In order to warrant a compensable rating, the evidence must 
show any of the following:

*	X-ray evidence of noncompensable limitation of motion 
objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion 
(10% under DC 5003);
*	Knee ankylosis in a favorable angle (30% under DC 5256);
*	Slight recurrent subluxation or lateral instability (10% 
under DC 5257);
*	Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint (20% under DC 
5258);
*	Symptomatic removal of semilunar cartilage (10% under DC 
5259);
*	Limitation of flexion to 45 degrees (10% under DC 5260); 
or
*	Limitation of extension to 10 degrees (10% under DC 
5261).

After a careful review of the medical evidence of record, the 
Board finds that a compensable rating for a right knee 
disability is not warranted for any period of the claim.  

Specifically, the medical evidence does not demonstrate 
limitation of motion objectively confirmed by findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion as a result of the veteran's right knee 
disability as required for a 10 percent rating under DC 5003.  
Notably, an August 2004 VA examination revealed that the 
veteran had full range of motion of his right knee.  
Specifically, the examiner noted extension/flexion from 0 to 
140 degrees, which is considered anatomically normal.  
38 C.F.R. § 4.71, Plate II.  

Of importance, the examiner noted that the general appearance 
of the right knee was normal, indicating no visible swelling, 
and that his right knee range of motion was not additionally 
limited by pain despite the veteran's subjective complaints 
of bilateral knee pain.  

The Board acknowledges the limitation of motion and pain 
reported by the veteran in conjunction with seeking VA 
treatment beginning July 2005 as a result of an ACL tear.   
However, in an April 2007 VA examination, the medical 
examiner specifically opined that the veteran's right knee 
ACL tear was "less likely as not" the result of his 
service-connected right knee disability.  

Therefore, to the extent that the symptoms of limitation of 
motion and pain are a result of an ACL tear, they are not 
related to the veteran's current service-connected disability 
of patellofemoral syndrome.  See 38 C.F.R. § 4.14 (both the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation and the evaluation of the same manifestation under 
different diagnoses are to be avoided). 

Importantly, the veteran's first reported limitation of 
motion of the right knee was recorded in an August 2005 
treatment report, well after the time the ACL injury was 
alleged to have occurred.  Post-ACL tear treatment reports 
from August 2005 and September 2005 indicated less than full 
range of motion (flexion to 134 degrees).  An April 2007 VA 
examination reported limited flexion from 0 to 135 degrees 
with noted pain in the last few degrees of motion.  

Accordingly, the Board finds that the veteran's reported 
limitation of motion due to pain, first reported after the 
ACL injury, is associated with the ACL tear and is not the 
result of his service-connected right knee disability.  Based 
on the reasons set forth above, a compensable rating under DC 
5003 for pain and noncompensable limitation of motion is not 
applicable. 

Next, the Board has also considered whether the veteran is 
entitled to a compensable (30 percent) rating for ankylosis 
of the right knee under DC 5256.  To warrant a separate 30 
percent rating under this provision, the objective evidence 
must show favorable ankylosis of the knee, in full extension 
or in slight flexion between 0 degrees and 10 degrees.  

As set forth above, the right knee demonstrated full range of 
motion in an August 2004 examination.  Even after the veteran 
was diagnosed with an ACL tear, the evidence showed 
substantial limitation of motion of the right knee (flexion-
extension of -4  to 135 degrees in September 2005 and from 0 
to 135 degrees in April 2007).  Because he demonstrated 
essentially full range of motion, there is no basis under DC 
5256 to grant a separate compensable evaluation based on 
ankylosis.

Next, the Board notes reports of subluxation or lateral 
instability of the right knee.  VA treatment records from 
July 2005 to September 2005 indicate subluxation or lateral 
instability of the right knee after the ACL injury, and an 
April 2007 VA examination revealed a positive (+1) result for 
the Lachman's test.  

However, the Board finds that the instability or subluxation 
has been attributed to an ACL tear.  The veteran first tested 
positive for laxity while being treated at a VA medical 
center for his ACL tear in August 2005.  Notably, treatment 
reports from August 2005 assessed an "ACL tear, chronic with 
instability" and do not otherwise indicate any involvement 
of chondromalacia to the noted subluxation or instability.  

Of importance, the August 2004 VA examination taken prior to 
the ACL tear did not reveal any clinical findings of 
subluxation or lateral instability, despite a thorough 
examination of the knee and identification and discussion of 
other symptoms.  

For these reasons, the Board finds that the subluxation and 
instability are not related to the veteran's service-
connected right knee disability.  Therefore, a compensable 
rating under DC 5257 is not warranted.  

The Board notes that the evidence does not show cartilage 
dislocation, a threshold component necessary to receive a 
compensable rating pursuant to DC 5258.  X-rays taken prior 
to the ACL tear indicated normal findings, with no evidence 
of dislocation.  Additionally, X-rays taken July 2005, after 
the ACL tear, demonstrated "no signs of fracture or 
dislocation" was present for the right knee.  While MRI 
results indicated abnormal signal in the cartilage of the 
lateral patellar facet with subchondral cystic changes, no 
dislocation was revealed.  

Moreover, pursuant to the April 2007 VA examination, X-rays 
of the right knee taken in March 2007 indicate normal 
findings.  Without evidence of cartilage dislocation, a 
separate rating under DC 5258 is not for application.  

Also, the evidence shows no symptomatic removal of semilunar 
cartilage to warrant a separate rating under DC 5259.  The 
veteran did not undergo cartilage removal as necessary to 
warrant for a rating under this provision.  Therefore, DC 
5259 is not for application.

With regard to compensable ratings available for limitation 
of movement under DCs 5260 and 5261, the veteran's right knee 
extension/flexion has been reported as 0 to 140 degrees (VA 
examination 8/04), -4 to 134 degrees (VA treatment reports 
from 8/05 and 9/05), and 0 to 135 degrees (VA examination 
4/07).  In comparison, extension/flexion of 0 to 140 degrees 
is considered anatomically normal.  38 C.F.R. § 4.71, Plate 
II.  

Based on the evaluations listed above, throughout the period 
of the appeal, the clinical findings reveal that the evidence 
reflected full limitation of motion as to extension.  Since 
no limitation of extension has been shown, a compensable (10 
percent) rating under DC 5261 is not warranted.

With regard to flexion, the Board notes that the veteran has 
experienced some limitation of motion as to flexion of the 
right knee.  Specifically, during the April 2007 examination, 
it was noted that he experienced pain within the last few 
degrees of flexion; however, the limitation of flexion did 
not occur until after the right knee ACL tear.  Notably, the 
evidence showed full range of motion in the August 2004; the 
limitation of flexion was not shown until August 2005, when 
he was undergoing therapy for an ACL injury.    

Even after the ACL tear, the right knee has not been shown to 
be limited to flexion of 45 degrees in order to warrant a 10 
percent rating under DC 5260.  The Board notes that, in 
rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

Specifically, 38 C.F.R. § 4.45(f) states that "[p]ain on 
movement, swelling, deformity or atrophy of disuse" as well 
as "[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing" are 
relevant considerations for determination of joint 
disabilities.  Painful motion is considered limited motion at 
the point that the pain actually sets in.  See VAOPGCPREC 9-
98.  

The examiner noted that "[t]he pain does not interfere with 
his ADLs and work as a corrections officer."  In being able 
to perform these ambulatory functions, the veteran 
demonstrated a significant range of motion in his right knee.  
Therefore, even with the reported knee pain in the last few 
degrees of flexion that occurred after an ACL tear, the 
evidence still does not show a limitation of motion that more 
nearly approximates the criteria for a compensable rating 
under DC 5260, which requires a limitation of flexion to 45 
degrees for a 10 percent rating. 

In conclusion, under the applicable diagnostic codes, the 
Board finds that the veteran's right knee disability does not 
manifested symptomatology that more nearly approximates the 
criteria required for a compensable rating. 

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds no evidence that the veteran's 
right knee disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.   

In this case, VA treatment records indicate that the veteran 
has never been hospitalized for his right knee disability, 
and the evidence shows that his right knee disability does 
not interfere with his employment.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for his knee disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Moreover, the scheduler rating criteria for joint 
disabilities, such as a disability of the knee, contemplate 
not only limitation of motion but other limitations due to 
factors that include pain, swelling, deformity, atrophy, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45(f).  Therefore, the rating criteria by its 
nature essentially take into account the effect of the 
veteran's disability on his ability function in the 
workplace.  Hence, referral for assignment of an extra-
schedular evaluation is not warranted in this case.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  
 
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1) (as amended).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
December 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in January 
2007.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
veteran in December 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

Specifically, a February 2007 statement of the case (SOC) was 
sent to the veteran, informing him of the specific rating 
criteria used for the evaluation of his claim.  The SOC 
advised him of the rating considerations of 38 C.F.R. § 4.1, 
explaining that the percentage ratings assigned are based 
upon the average impairment capacity resulting from injuries 
and diseases and their residual conditions in civil 
occupations, and also presented him with the correct 
diagnostic code used to evaluate his disability.  

Based on the evidence above, the veteran was advised of the 
information necessary to evaluate his claim for an increased 
rating.  Therefore, he can be expected to understand what was 
needed to support his claim for increased rating.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
correspondence.  Specifically, during the VA examination in 
April 2007, he discussed the signs and symptoms of his 
disability, with particular emphasis on the impact that the 
disability has on his daily life.  For example, he describes 
the increased pain he felt when standing or walking.  These 
statements demonstrate his actual knowledge in understanding 
of the information necessary to support his claim for an 
increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

As to VA's duty to assist, the RO has obtained VA treatment 
records and service records, and the veteran submitted 
statements in support of his claim.  Additionally, a specific 
VA medical opinion pertinent to the issue on appeal was 
obtained in April 2007.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  Significantly, the 
veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for patellofemoral syndrome, also 
diagnosed as chondromalacia, right knee is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


